Case1:20-cv-01155-MMM-JEH
     19-07011 Doc 44 Filed #04/13/20   of 5 04/13/20 16:39:59 Desc Main E-FILED
                             1 Page 1Entered
                        Document     Page 1 of 3    Tuesday, 14 April, 2020 11:15:47 AM
                                                           Clerk, U.S. District Court, ILCD
Case1:20-cv-01155-MMM-JEH
     19-07011 Doc 44 Filed #04/13/20
                             1 Page 2Entered
                                       of 5 04/13/20 16:39:59   Desc Main
                        Document     Page 2 of 3
Case1:20-cv-01155-MMM-JEH
     19-07011 Doc 44 Filed #04/13/20
                             1 Page 3Entered
                                       of 5 04/13/20 16:39:59   Desc Main
                        Document     Page 3 of 3
Case
 Case19-07011
      1:20-cv-01155-MMM-JEH
       19-07011 Doc
                  Doc
                    44-1
                      37 Filed #03/31/20
                                04/13/20
                                 1 Page 4Entered
                                           of 5 03/31/20
                                                   04/13/20 13:06:38
                                                            16:39:59   Desc Main
                                                                            Exhibit
                           Document
                              Order Page Page
                                           1 of1 2of 2




 IT IS SO ORDERED.

 SIGNED THIS: March 31, 2020
                                           s/Mary P. Gorman




                             _______________________________
                                       Mary P. Gorman
                               United States Bankruptcy Judge
 ___________________________________________________________

                     UNITED STATES BANKRUPTCY COURT

                         CENTRAL DISTRICT OF ILLINOIS

In Re                               )
                                    )        Case No. 18-71832
ROBERT FRANCIS BRADY,               )
                                    )        Chapter 7
                  Debtor.           )
                                    )
___________________________________ )
                                    )
THOMAS J. PLIURA and                )
PAM H. PLIURA,                      )
                                    )
                  Plaintiffs,       )
                                    )
      v.                            )        Adv. No. 19-07011
                                    )
ROBERT FRANCIS BRADY,               )
                                    )
                  Defendant.        )


                                  ORDER

        For the reasons set forth in an Opinion entered this day,

        IT IS HEREBY ORDERED that, as to Count I of the Amended Complaint
Case
 Case19-07011
      1:20-cv-01155-MMM-JEH
       19-07011 Doc
                  Doc
                    44-1
                      37 Filed #03/31/20
                                04/13/20
                                 1 Page 5Entered
                                           of 5 03/31/20
                                                   04/13/20 13:06:38
                                                            16:39:59   Desc Main
                                                                            Exhibit
                           Document
                              Order Page Page
                                           2 of2 2of 2


Objecting to Dischargeability of Debt Pursuant to 11 U.S.C. §523(a) (#12),

judgment is entered in favor of the Defendant, Robert Francis Brady, and against

the Plaintiffs, Thomas J. Pliura and Pam H. Pliura.

      IT IS FURTHER ORDERED that, as to Count II of the Amended Complaint

Objecting to Dischargeability of Debt Pursuant to 11 U.S.C. §523(a) (#12),

judgment is entered in favor of the Plaintiffs, Thomas J. Pliura and Pam H. Pliura,

and against the Defendant, Robert Francis Brady.

      IT IS FURTHER ORDERED that the entire debt owed by the Debtor, Robert

Francis Brady, to Thomas J. Pliura and Pam H. Pliura is excepted from the

Debtor’s discharge entered April 16, 2019, pursuant to 11 U.S.C. §523(a)(2)(B).

                                       ###




                                       -2-
